White, P. J.
The facts proven upon the trial do not, in our opinion, tend to establish defendant’s guilt of the theft charged with that degree of conclusiveness or certainty as that we are willing to let the conviction stand as a precedent for adjudications in criminal cases. Defendant may be guilty, but his guilt should be established beyond mere suspicion or even strong probability. In the view we take of the statement of facts there appears to be other evidence which, if accessible, may on another trial tend to throw more light upon the question of guilt ■or innocence. As presented in this record, because the evidence is insufficient to support the verdict, the judgment is reversed and the cause remanded for a new trial.

Reversed and remanded.